Exhibit 10.2

TOTAL SYSTEM SERVICES, INC.

SENIOR EXECUTIVE PERFORMANCE SHARE AGREEMENT

Total System Services, Inc. (“Company”) confirms that,
effective                    (the “Grant Date”), you were awarded the
opportunity to receive Performance Shares with an initial economic value equal
to the product of (a) your base salary on the Grant Date multiplied by (b) 50%
of your LTIP multiplier as determined by the Committee prior to the Grant Date
(such initial economic value being the “                    Performance
Opportunity”), subject to adjustment based on specified performance measures for
the period                    . The                    Performance Opportunity
will be converted into Performance Shares pursuant to the provisions of
Section 1 below, with one-half of the                    Performance Opportunity
converted pursuant to Section 1(d) and the other half converted pursuant to
Section 1(e). The Performance Shares that you receive in connection with
this                    Performance Opportunity, if any, are subject to the
terms and conditions of this Performance Share Agreement (this “Agreement”) and
the Company’s 2008 Omnibus Plan (the “Plan”). Any other capitalized word used in
this Agreement and not defined in this Agreement, including each form of that
word, is defined in the Plan.

1. Standard Performance Terms.

(a) In General. The terms of this Section 1 shall be referred to as the
“Standard Performance Terms” and will apply to your Performance Shares except in
so far as Sections 2 (Change of Employment Status) or 3 (Change of Control)
apply.

(b) Performance Period. The number of Performance Shares you receive in
connection with the                    Performance Opportunity will be
determined on the basis of the Company’s performance during the performance
period beginning on                    and ending on                    (the
“Performance Period”).

(c) Initial Performance Shares. The                    Performance Opportunity
initially will equal a number of Performance Shares determined by dividing
the                    Performance Opportunity by the closing price of the
Company’s Shares on the New York Stock Exchange on the Grant Date (your “Initial
Performance Shares”).

(d) Performance Goals Based on Revenue Growth. The Committee will set the
performance goals for one-half of your Initial Performance Shares based on the
compounded annual growth rate of the Company’s revenue before reimbursables (as
shown on the Company’s financial statement) for the Performance Period, subject
to adjustment as provided in Section 1(f) (the “Revenue Growth”). Within 90 days
after the beginning of the Performance Period, the Committee will establish a
target Revenue Growth, as well as minimum and maximum threshold levels of
Revenue Growth.



--------------------------------------------------------------------------------

After the end of the Performance Period, the Committee will certify the Revenue
Growth and the number of Performance Shares payable based on the Company’s
performance against the pre-established target, minimum and maximum threshold
levels of Revenue Growth as set forth in this Section 1(d).

 

  •  

If the Revenue Growth equals the target for the Performance Period, then the
number of Performance Shares payable will equal 100% of your Initial Performance
Shares that are subject to this Section 1(d);

 

  •  

If the Revenue Growth equals the minimum threshold for the Performance Period,
then the number of Performance Shares payable will equal 50% of your Initial
Performance Shares that are subject to this Section 1(d);

 

  •  

If the Revenue Growth equals or exceeds the maximum threshold for the
Performance Period, then the number of Performance Shares payable will equal
200% of your Initial Performance Shares that are subject to this Section 1(d);

 

  •  

If the Revenue Growth falls between the minimum threshold and the target for the
Performance Period, or between the target and the maximum threshold for the
Performance Period, then the percentage of your Initial Performance Shares that
are subject to this Section 1(d) and the number of Performance Shares that are
payable will be mathematically interpolated; and

 

  •  

If the Revenue Growth is less than the minimum threshold for the Performance
Period, then none of your Initial Performance Shares that are subject to this
Section 1(d) will be payable.

(e) Performance Goals Based on Income Growth. The Committee will set the
performance goals for the other half of your Initial Performance Shares based on
the compounded annual growth rate of the Company’s income from continuing
operations (as shown on the Company’s financial statement) for the Performance
Period, subject to adjustment as provided in Section 1(f) (the “Income Growth”).
Within 90 days after the beginning of the Performance Period, the Committee will
establish a target Income Growth, as well as minimum and maximum threshold
levels of Income Growth.

After the end of the Performance Period, the Committee will certify the Income
Growth and the number of Performance Shares payable based on the Company’s
performance against the pre-established target, minimum and maximum threshold
levels of Income Growth as follows:

 

  •  

If the Income Growth equals the target for the Performance Period, then the
number of Performance Shares payable will equal 100% of your Initial Performance
Shares that are subject to this Section 1(e);

 

2



--------------------------------------------------------------------------------

  •  

If the Income Growth equals the minimum threshold for the Performance Period,
then the number of Performance Shares payable will equal 50% of your Initial
Performance Shares that are subject to this Section 1(e);

 

  •  

If the Income Growth equals or exceeds the maximum threshold for the Performance
Period, then the number of Performance Shares payable will equal 200% of your
Initial Performance Shares that are subject to this Section 1(e);

 

  •  

If the Income Growth falls between the minimum threshold and the target for the
Performance Period, or between the target and the maximum threshold for the
Performance Period, then the percentage of your Initial Performance Shares that
are subject to this Section 1(e) and the number of Performance Shares that are
payable will be mathematically interpolated; and

 

  •  

If the Income Growth is less than the minimum threshold for the Performance
Period, then none of your Initial Performance Shares that are subject to this
Section 1(e) will be payable.

(f) Adjustments. In determining the Revenue Growth and Income Growth, the
Committee will (i) exclude the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (ii) exclude
the effect of differences in currency rates compared to management’s operating
plan (constant currency); (iii) exclude foreign currency exchange gains or
losses included in non-operating income; (iv) exclude the effect of
extraordinary non-recurring items as described in ASC 225 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for 2014; (v) include
the effect of all acquisitions during the Performance Period; and (vi) exclude a
quantitative amount of income from the income from continuing operations
performance result to adjust for any dilutive EPS effect from any transaction or
series of transactions during the Performance Period.

2. Change of Employment Status. Except as otherwise provided in this Section 2
or Section 3, you must remain employed with the Company or an Affiliate through
the Performance Period in order to fully vest in your Performance Shares. For
purposes of this Section 2, your transfer between the Company and an Affiliate,
or among Affiliates, will not be a termination of employment. In the event of a
Change of Control, any applicable terms of Section 3 (Change of Control) will
supersede the terms of this Section 2.

(a) Long-Term Disability or Death. If your employment with the Company or an
Affiliate terminates during the Performance Period due to (i) your long-term
disability (determined on the basis of your qualification for long-term
disability benefits under a plan or arrangement offered by the Company or an
Affiliate) or (ii) your

 

3



--------------------------------------------------------------------------------

death, the number of Performance Shares that you, or your beneficiary, will be
entitled to receive will equal the product of the number of your Initial
Performance Shares multiplied by the ratio of the number of days you were
employed during the Performance Period to the total number of days in the
Performance Period.

(b) Retirement. If you retire from the Company or an Affiliate on or after the
date you attain (i) age 65 or (ii) age 62 with 15 or more years of service, the
Standard Performance Terms applicable to the entire Performance Period will
continue to apply to determine the number of Performance Shares, except that the
number of Performance Shares you receive at the end of the Performance Period
will be prorated based on the ratio of the number of days you were employed
during the Performance Period to the total number of days in the Performance
Period. If you are involuntarily terminated by the Company or an Affiliate, you
will not be considered to have “retired” for purposes of this Section 2(b),
regardless of whether your termination occurs on or after the date you attained
(i) age 65 or (ii) age 62 with 15 or more years of service, unless the Committee
determines otherwise, in its sole discretion.

(c) Other Termination of Employment. Except as set forth in Section 2(a) or (b),
if you voluntarily terminate employment or if you are involuntarily terminated
by the Company or an Affiliate before the end of the Performance Period, your
Initial Performance Shares will be forfeited immediately.

3. Change of Control. In the event of a Change of Control in which the Company
is the surviving entity or in which the Company’s successor assumes the
Company’s obligations under this Agreement, or if the Performance Shares are
otherwise equitably converted or substituted, and if your employment is
subsequently terminated within two (2) years following the date of such Change
of Control (and before the end of the Performance Period) either (a) by the
Company for any reason other than Cause or (b) by you for Good Reason (as the
terms “Cause” and “Good Reason” are defined in the Company’s Change of Control
Plan Document, the provisions of which are incorporated herein by reference),
then your Initial Performance Shares will be deemed to have been earned as of
the date of termination and paid out on a pro rata basis as follows:

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of days you were employed during the Performance Period to the total number of
days in the Performance Period.

 

4



--------------------------------------------------------------------------------

In the event of a Change of Control in which the Company’s successor does not
assume the Company’s obligations under this Agreement, or the Performance Shares
are not otherwise equitably converted or substituted, your Initial Performance
Shares will be deemed to have been earned as of the effective date of the Change
of Control and paid out on a pro rata basis as follows:

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of days you were employed during the Performance Period to the total number of
days in the Performance Period.

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares, and all rights
with respect to your Performance Shares are exercisable during your lifetime
only by you.

5. Beneficiary Designation. You may name any beneficiary or beneficiaries (who
may be named contingently or successively) who may then exercise any right under
this Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary,
your rights under this Agreement will pass to and may be exercised by your
estate.

6. Tax Withholding. The Company will withhold from any payment made under this
Agreement or any other amounts payable to you by the Company an amount
sufficient to satisfy the minimum statutory Federal, state, and local tax
withholding requirements relating to such payment.

7. Adjustments. In accordance with Section 4.4 of the Plan, the Committee will
make appropriate adjustments in the terms and conditions of your Performance
Shares in recognition of a corporate event or transaction affecting the Company
(such as a common stock dividend, common stock split, recapitalization, payment
of an extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), to prevent unintended
dilution or enlargement of the potential benefits of your Performance Shares.
The Committee’s determinations pursuant to this Section 7 will be conclusive.

8. Timing and Form of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.

(b) If payment is due and payable under the Standard Performance Terms or under
Section 2(b), payment will be made in Shares in 2015 as soon as administratively
practicable following the date the Committee certifies the Revenue Growth and
Income Growth, and the number of Performance Shares payable based on the
applicable pre-established target, minimum threshold and maximum threshold
annual growth rate percentages.

 

5



--------------------------------------------------------------------------------

(c) If payment is due and payable under Section 3, it will be made in Shares six
(6) months and one day after your “separation from service” under Code
Section 409A.

9. Dividend Equivalents. The Initial Performance Shares will be credited with
dividend equivalents equal to the amount of cash dividend payments that would
have otherwise been paid if the shares of the Company’s common stock represented
by the Initial Performance Shares (including deemed reinvested additional shares
attributable to the Initial Performance Shares pursuant to this paragraph) were
actually outstanding (the “Dividend Equivalents”). These Dividend Equivalents
will be deemed to be reinvested in additional shares of the Company’s common
stock determined by dividing the deemed cash dividend amount by the Fair Market
Value of a share of the Company’s common stock on the applicable dividend
payment date. Such credited amounts will be added to the Initial Performance
Shares and will vest or be forfeited in accordance with Section 2 or 3, as
applicable, based on the vesting or forfeiture of the Initial Performance Shares
to which they are attributable. In addition, the Initial Performance Shares will
be credited with any dividends or distributions that are paid in shares of the
Company’s common stock represented by the Initial Performance Shares and will
otherwise be adjusted by the Committee for other capital or corporate events as
provided for in the Plan.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of Georgia, to which jurisdiction the Company
and you consent.

12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee (to the extent permitted by Code
Section 162(m)), and, unless otherwise specified herein, the word “Section”
refers to a Section in this Agreement. The Committee has absolute discretion to
interpret and make determinations under this Agreement. Any determination or
interpretation by the Committee pursuant to this Agreement will be final and
conclusive. In the event of a conflict between any term of this Agreement and
the terms of the Plan, the terms of the Plan control. This Agreement and the
Plan represent the entire agreement between you and the Company, and you and all
Affiliates, regarding your Performance Shares. No promises, terms, or agreements
of any kind regarding your Performance Shares that are not set forth, or
referred to, in this Agreement or in the Plan are part of this Agreement. In the
event any provision of this Agreement is held illegal or invalid, the rest of
this Agreement will remain enforceable. If you are an Employee of an Affiliate,

 

6



--------------------------------------------------------------------------------

your Performance Shares are being provided to you by the Company on behalf of
that Affiliate, and the value of your Performance Shares will be considered a
compensation obligation of that Affiliate. Your Performance Shares are not
Shares and do not give you the rights of a holder of Shares. The issuance of
Shares pursuant to your Performance Shares is subject to all applicable laws,
rules and regulations, and to any approvals by any governmental agencies or
national securities exchanges as may be required. No Shares will be issued if
that issuance would result in a violation of applicable law, including the
federal securities laws and any applicable state or foreign securities laws.

13. Equity Recovery. If this award and the Performance Shares or Shares you
receive pursuant to this Agreement are subject to recovery under any law,
government regulation or stock exchange listing requirement, the award, the
Performance Shares, and the Shares shall be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement) and the Committee, in its sole and exclusive discretion,
may require that you reimburse the Company all or part of any payment or
transfer related to this award, the Performance Shares and the Shares.

14. Share Retention Policy. Any Shares you receive pursuant to this Agreement
are subject to the TSYS Share Retention Policy for Senior Executives.

15. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect
your                    Performance Opportunity in any material way (without
your written consent) and is otherwise consistent with the Plan. The Company
will give written notice to you (or, in the event of your death, to your
beneficiary or estate) of any amendment as promptly as practicable after its
adoption.

16. Electronic Signature. Your acceptance and execution of this Agreement shall
be made by electronic acknowledgement, and you agree that your electronic
acknowledgment of this Agreement shall be considered the equivalent of your
written signature.

 

7